Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-17, 19-22 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A load-switch circuit, comprising: the gate-protection circuitry comprises:
a pull-up transistor having a drain terminal connected to the source terminal of the main transistor; a diode connected between a source terminal of the pull-up transistor and the gate terminal of the main transistor; a disabling transistor having a gate terminal connected to the output of the source-voltage detector, a source terminal connected to ground, and a drain terminal connected to a
gate terminal of the pull-up transistor; and a first resistor connected between the source terminal of the main transistor and a node between the gate terminal of the pull-up transistor and the drain terminal of the disabling transistor as recited in claim 1.
A load-switch circuit, comprising: a pull-down transistor having a drain connected to the gate terminal of the main transistor, a source terminal connected to ground, and a gate terminal; and a pull-down driver having an input configured to receive a pull-down control signal and an output connected to the gate terminal of the pull-down transistor; wherein the pull-down driver controls the pull-down transistor based on the pull-down control signal as recited in claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836